Citation Nr: 0832577	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to direct payment by VA of attorney fees in 
excess of $262.14 for past due period October 1, 2005, the 
effective date of the award for temporary 100 percent for 
degenerative joint disease of the right ankle, which ends 
October 17, the date of the RO decision.

2.  Entitlement to direct payment by VA of attorney fees in 
excess of $205.63 for the award to add the veteran's school 
age dependents, which was effective October 1, 2005, and the 
increased evaluation for degenerative joint disease of the 
right ankle, which was effective December 1, 2005 through 
December 19, 2005, the date of the VA decision which awarded 
this benefit.

3.  Entitlement to direct payment by VA of attorney fees in 
excess of $1,513.20 for past due period June 1, 2006, the 
effective date of the award for temporary 100 percent for 
degenerative joint disease of the right ankle, which ends 
September 1, 2006. 

(The issues of entitlement to service connection for 
patellofemoral syndrome of the right knee, entitlement to 
service connection for a low back disability, entitlement to 
an increased rating for degenerative joint disease of the 
right ankle, evaluated as 10 percent disabling prior to 
September 23, 2005, and evaluated as 20 percent from December 
1, 2005, and entitlement to a temporary total disability 
evaluation based on surgical or other treatment necessitating 
convalescence beyond August 31, 2006, are the subject of a 
separate Board of Veterans' Appeals decision issued this same 
date.)


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and December 2005 attorney fee 
determinations of the RO.  The veteran's representative filed 
timely appeal of these determinations to the Board.  

In substantive appeals dated in March and June 2007, the 
veteran's representative requested to testify at a hearing 
before the Board in Washington, DC.  In November 2007, the 
veteran's representative submitted a statement withdrawing 
his request for a hearing and, since that time, has not 
requested the opportunity to testify at another hearing.  
Hence, the Board finds that the request to testify at a 
hearing has been withdrawn.  See 38 C.F.R. § 20.702.  

The issue of entitlement to direct payment by VA of attorney 
fees in excess of $1,513.20 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's fee agreement with the veteran entitles 
him to 20 percent of past due benefits awarded.

2.  An October 17, 2005 rating decision granted the veteran a 
temporary 100 percent rating for right ankle disability 
effective from September 23, 2005, and resulted in the 
veteran being awarded $1,310.70 in past due benefits for the 
time period from October 1, 2005 to October 17, 2005.

3.  A December 19, 2005 rating decision added dependents to 
the veteran's award effective from October 1, 2005 and 
granted the veteran an increased rating for his right ankle 
disability effective from December 1, 2005, and resulted in 
the veteran being awarded $1,028.13 in past due benefits for 
the time period from October 1, 2005 to December 19, 2005.


CONCLUSIONS OF LAW

1.  The requirements for payment of attorney fees in excess 
of $262.14 for the award of a temporary 100 percent for 
degenerative joint disease of the right ankle for the time 
period from October 1, 2005 through October 17, 2005 have not 
been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 
(2007).

2.  The requirements for payment of attorney fees in excess 
of $205.63 for the addition of additional dependents during 
the time period October 1 through December 19, 2005, and for 
an increased rating for a right ankle disability for the time 
period December 1, 2005 through December 19, 2005, have not 
been met.  38 U.S.C.A. § 5904; 38 C.F.R. § 20.609.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has held that VA's duties to notify and assist do 
not apply to cases where, as here, the applicant is not 
seeking benefits under Chapter 51 of Title 38 of the United 
States Code, but rather, is seeking a decision regarding how 
benefits will be distributed under another Chapter, i.e., 
Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).

I.  Attorney Fees in Excess of $262.14

As explained below, the Board finds that the appellant is not 
entitled to direct payment by VA of attorney fees in excess 
of $262.14 for the award of a temporary 100 percent rating 
for degenerative joint disease of the right ankle for the 
past due period October 1 through October 17, 2005.  

A June 2001 BVA decision denied the veteran's claim for an 
increased rating for a right ankle disability.  The veteran 
appealed the Board's June 2001 decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
December 2002 order, granted the parties' joint motion for 
remand, vacating the Board's decision.

In September 2001, the appellant and the veteran entered into 
a fee agreement which provided that the appellant was 
entitled to 20 percent of past due VA benefits recovered for 
the veteran.

In an October 2005 letter, the RO issued an attorney fee 
decision awarding the appellant $262.14 for attorney fees.  
The appellant disagreed with the amount and appealed that 
decision.  

The award of $262.14 was based on a rating decision dated 
October 17, 2005 which granted the veteran a temporary 
evaluation of 100 percent effective September 23, 2005 based 
on surgical or other treatment necessitating convalescence.

As noted above, the appellant and the veteran have a fee 
agreement which entitles the appellant to 20 percent of past 
due VA benefits awarded to the veteran.

While the award of 100 percent was effective September 23, 
2005, the veteran was not entitled to any payment of the 
awarded compensation until October 1, 2005.  See 38 C.F.R. 
§ 3.31 (2007) (payment of monetary benefits will commence the 
month following the effective date of the award).  Since the 
veteran received no compensation based on the temporary 100 
percent rating prior to October 1, 2005, the appellant was 
not entitled to any fee prior to October 1, 2005.

The Board further notes that the appellant was entitled to 20 
percent of the veteran's past due awarded VA benefits, and 
thus the appellant is entitled to payment only up to the date 
of the October 17, 2005 VA rating decision that awarded the 
past due benefits.

Based on the above, the appellant was entitled to 20 percent 
of the past due benefits that were paid to the veteran for 
the time period from October 1, 2005 to October 17, 2005 
based on the award of a temporary 100 percent rating for 
convalescence due to the veteran's right ankle disability.

The record reveals that at the time of the October 17, 2005 
rating decision the veteran had already been paid $119 in VA 
compensation benefits for the period October 1 through 
October 17, 2005, based on previous awards.

A 100 percent rating for the time period from October 1, 2005 
to October 17, 2005 entitled the veteran to a total VA 
compensation payment of $1,429.70.  Since the veteran had 
previously been entitled to $119 for that time period, based 
on awards prior to the attorney fee agreement, only $1,310.70 
($1,429.70 - $119 = $1,310.70) of the veteran's award is 
subject to the 20 percent attorney fee agreement.

Since the grant of the 100 percent temporary total rating for 
the time period October 1 through October 17, 2005 resulted 
in the veteran being entitled to an additional $1,310.70 in 
compensation benefits, the appellant was entitled to 20 
percent of that amount.  Twenty percent of $1,310.70 is 
$262.14.  Accordingly, the October 2005 award of attorney 
fees to the appellant in the amount of $262.14 was correct 
and a direct payment by VA of attorney fees in excess of 
$262.14 is not warranted.

II.  Attorney Fees in Excess of $205.63

As explained below, the Board finds that the appellant is not 
entitled to direct payment by VA of attorney fees in excess 
of $205.63 for the award to add the veteran's school age 
dependents, which was effective October 1, 2005, and the 
increased evaluation for degenerative joint disease of the 
right ankle, which was effective December 1, 2005 through 
December 19, 2005.  

In a December 2005 letter, the RO issued an attorney fee 
decision awarding the appellant $205.63 for attorney fees.  
The appellant disagreed with the amount and appealed that 
decision.  

The award of $205.63 was based on a rating decision dated 
December 19, 2005 which granted the veteran additional 
compensation based on the addition of school age dependents, 
effective from October 1, 2005, and granted the veteran an 
increased rating for his right ankle disability, effective 
from December 1, 2005.

As noted above, the appellant and the veteran have a fee 
agreement which entitles the appellant to 20 percent of past 
due VA benefits awarded to the veteran.

The Board further notes that since the appellant is entitled 
only to a percentage of past due awarded VA benefits, the 
appellant is entitled to payment only up to the date of the 
December 19, 2005 VA rating decision that awarded the past 
due benefits.

Based on the above, the appellant was entitled to 20 percent 
of the past due benefits that were paid to the veteran for 
the time period from October 1, to December 19, 2005 based on 
the addition of additional dependents, and 20 percent of the 
past due benefits that were paid to the veteran for the time 
period from December 1, 2005 to December 19, 2005 for the 
increased rating assigned for the veteran's right ankle 
disability.

The record reveals that at the time of the December 19, 2005 
rating decision the veteran had already been paid $5,184.07 
in VA compensation benefits for the period October 1, 2005 
through December 19, 2005, based on previous awards.  This 
was based on the veteran only having two dependents during 
that time period and on the veteran only having a 10 percent 
rating in effect for his right ankle disability from December 
1 through December 19, 2005.

Based on the increased rating to 20 percent for the right 
ankle disability from December 1, through December 19, 2005, 
and on the addition of two additional dependents from October 
1, 2005 through December 19, 2005, the veteran was entitled 
to a total of $6,212.20, from October 1, 2005 to December 19, 
2005.

Since the additional dependents during the time period 
October 1 through December 19, 2005, and the increased rating 
for a right ankle disability for the time period December 1, 
2005 through December 19, 2005, resulted in the veteran being 
entitled to an additional $1,028.13 ($6,212.20 - $5,184.07 = 
$1,028.13) in compensation benefits, the appellant was 
entitled to 20 percent of that amount.  Twenty percent of 
$1,028.13 is $205.63.  Accordingly, the December 2005 award 
of attorney fees to the appellant in the amount of $205.63 
was correct and a direct payment by VA of attorney fees in 
excess of $205.63 is not warranted.


ORDER

Entitlement to direct payment by VA of attorney fees in 
excess of $262.14 for past due period October 1, 2005 to 
October 17, 2005 for the award of a temporary 100 percent 
rating for degenerative joint disease of the right ankle, is 
denied.

Entitlement to direct payment by VA of attorney fees in 
excess of $205.63 for the addition of the veteran's school 
age dependents, from October 1, 2005 to December 19, 2005, 
and for the increased evaluation for degenerative joint 
disease of the right ankle from December 1, 2005 to December 
19, 2005, is denied.


REMAND

The Board notes that the RO, in a March 2007 determination, 
granted payment of attorneys fees from past due benefits in 
the amount of $1,513.20.  In November 2007, the appellant 
submitted a statement that, in part, indicated that he, as 
the veteran's representative, disagreed with this 
determination.  The RO, however, has not issued to the 
veteran and the appellant a statement of the case with 
respect to this issue.  Inasmuch as the RO has not furnished 
the appellant a statement of the case that addresses the 
issue, a remand is warranted.  38 C.F.R. § 20.201, 20.300-
301;  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and the 
appellant a statement of the case 
regarding the issue of attorneys fees 
from past due benefits in the amount of 
$1,513.20, to include notification of the 
need, and the appropriate time period, in 
which to file a substantive appeal to 
perfect the issues, in accordance with 
38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


